Exhibit 10.1

﻿

﻿

DATED       20 June 2017

﻿

(1)   CENTURY CASINOS EUROPE GMBH

(2)   GLOBAL GAMING VENTURES (GROUP) LIMITED

(3)   SAW CLOSE CASINO LIMITED

(4)   ANTHONY WOLLENBERG

 

﻿

share purchase Agreement

relating to Saw Close Casino Limited

 

﻿





--------------------------------------------------------------------------------

 

Exhibit 10.1

THIS AGREEMENT is made on 20 June 2017

BETWEEN:

(1)



CENTURY CASINOS EUROPE GMBH, incorporated and registered in Austria with company
code 30856 B and its registered address at Untere Viaduktgasse 2, Vienna, 1030,
Austria (“Century” or “Buyer”);

﻿

(2)



GLOBAL GAMING VENTURES (GROUP) LIMITED, incorporated and registered in England
and Wales with company number 07253498 whose registered office address is 11
John Princes Street, London, W1G 0JR, United Kingdom (“GGV”);  

﻿

(3)



SAW CLOSE CASINO LIMITED, incorporated and registered in England and Wales with
company number 09672944 whose registered office address is 11 John Princes
Street, London, W1G 0JR, United Kingdom (“Company”);

﻿

(4)



ANTHONY STEPHEN WOLLENBERG, care of GMG Roberts, 11 John Princes Street, London
W1G 0JR (“Seller”).

﻿

BACKGROUND

(A)



The Company is a company limited by shares, brief particulars of which are set
out in Schedule 1. The Seller is the sole shareholder of the Company.

﻿

(B)



The Seller has agreed to sell, and Century has agreed to purchase, free from
Encumbrances, the entire issued share capital of the Company on, and subject to,
the terms of this agreement.

 

AGREED TERMS

﻿

1.



INTERPRETATION  

 

1.1.



The following definitions and rules of interpretation apply in this agreement.

﻿

﻿

 

Agreement for Lease:

the agreement for lease dated 13 October 2014 relating to the Property and made
between (1) Deeley Freed (Penhalt) Limited, (2) the Landlord and (3) GGV, as
varied by deeds of variation dated 25 July 2015 and 26 January 2016 entered into
between (1) Deeley Freed (Penhalt) Limited, (2) the Landlord, (3) the Company
and (4) GGV.

Andrew Herd Release:

the deed of release in agreed form to be made between (1) Andrew Herd, (2)
Lancashire Court Capital Limited, (3) Century, (4) GGV, (5) the Company and (6)
the Seller relating to the release by Andrew Herd and Lancashire Court Capital
Limited of all and any rights they may have in relation to the Company;





--------------------------------------------------------------------------------

 

Exhibit 10.1



Board:

the board of directors of the Company as constituted from time to time.

Business Day:

a day other than a Saturday, Sunday or public holiday in England when banks in
London are open for business.

Casino Licences:

(1) the Casino Premises Licence; (2) the Operating Licence; (3) the Remote
Operating Licence and (4) the Liquor Licence.

Casino Premises Licence:

the Small Casino Premises Licence (No. 14/04036/GAPREM) issued by the Council to
GGV under section 164 of the Gambling Act 2005 on 1 September 2016.

Change of Control Consent:

written determination by the Gambling Commission that the Operating Licence
shall continue to have effect following the change of control of the Company
resulting from Completion, pursuant to section 102 of the Gambling Act 2005.

Claim:

any claim for breach of any Warranty

Century’s Solicitors:

Faegre Baker Daniels LLP of 7 Pilgrim Street, London EC4V 6LB, United Kingdom.

Completion:

completion by the parties of their respective obligations under Clause 3.

Completion Date:

the date of this agreement.

Connected:

shall have the meaning given in section 1122 of the Corporation Tax Act 2010.

Counsel:

counsel of at least 7 years’ call, nominated and instructed jointly by the
Seller and the Buyer or, failing agreement between the Seller and the Buyer as
to which counsel should be instructed within 10 Business Days of either party
nominating to the other their first choice of Counsel, as nominated by the Chair
of the Bar Council for joint instruction by the Seller and the Buyer.

Council

Bath & North East Somerset Council (or its successor).

Disclosed:

fairly disclosed to Century in writing (with sufficient details to enable a
reasonable person to make a reasonably informed assessment of the nature and
scope of the matter disclosed) in the letter in agreed form headed “Disclosure
Letter” to be dated the same date as this agreement.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Encumbrance:

any mortgage, charge, security interest, lien, pledge, assignment by way of
security, equity claim, right of pre-emption, option, covenant, restriction,
reservation, lease, trust, order, decree, judgment, title defect (including
retention of title claim), conflicting claim of ownership or any other
encumbrance of any nature whatsoever (whether or not perfected) other than liens
arising by operation of law.

Escrow Agreement:

the escrow agreement in agreed form to be made between (1) the Company, (2)
Deeley Freed (Penhalt) Limited and (3) the Landlord on the date of this
agreement.

Escrow Letter:

the escrow letter in agreed form to be made between (1) DAC Beachcroft LLP, (2)
the Company, (3) Deeley Freed (Penhalt) Limited and (4) the Landlord on the date
of this agreement.

Group:

in relation to a company, that company, any subsidiary or any holding company
from time to time of that company, and any subsidiary from time to time of a
holding company of that company. Each company in a Group is a member of the
Group.

Headlease:

the long lease relating to property at Sawclose, Bath dated 28 July 2015 and
made between (1) Council, (2) Stargas Nominees Limited and (3) Beegas Nominees
Limited and registered at the Land Registry under title number ST322519.

Intellectual Property Rights:

patents, rights to inventions, utility models, copyright, trade marks, service
marks, trade, business and domain names, rights in trade dress or get-up, rights
in goodwill or to sue for passing off, unfair competition rights, rights in
designs, rights in computer software, database rights, topography rights, moral
rights, rights in confidential information (including know-how and trade
secrets) and any other intellectual property rights, in each case whether
registered or unregistered and including all applications for and renewals or
extensions of such rights, and all similar or equivalent rights or forms of
protection in any part of the world.

Landlord:

Deeley Freed Estates Limited, a private limited company registered in England
with company number 04630741 and its registered office address at 7 Whiteladies
Road, Clifton, Bristol, BS8 1NN, United Kingdom.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Landlord Loan Amount:

the aggregate amount owed to the Landlord by the Company on Completion pursuant
to the terms of the Landlord Loan Agreement.

Landlord Loan Agreement:

the loan agreement dated 24 July 2015 and made between (1) the Company and (2)
the Landlord.

Landlord SPA:

the share purchase agreement dated 24 July 2015 relating to the purchase of
certain shares in the capital of the Company and made between (1)  the Seller,
(2) GGV and (3) the Landlord.

Lease:

the form of lease as set out at Annexure 2 of the Agreement for Lease.

Liquor Licence:

the premises licence (No. 16/00673/LAPRE) issued by the Council to the Company
under Schedule 12 to the Licensing Act 2003 on 1 September 2016.

Licence Transfer:

the transfer by GGV to the Company of the Casino Premises Licence and the issue
by the Council of such licence to the Company.

Opening:

the date on which the casino to be operated at the Property under the Casino
Premises Licence commences operations and opens for trade to the general public.

Non-remote Operating Licence:

the Non-Remote Casino Operating Licence (No. 044816-N-323603-001) issued by the
Gambling Commission to the Company under Part 5 of the Gambling Act 2005 on 11
April 2016.

Property:

the “Premises” as defined in the Lease.

Purchase Price:

the purchase price payable by Century to the Seller for the Shares in accordance
with clause 2.2.

Remote Operating Licence:

the Ancillary Remote Operating Licence (No. 000-044816-A-323604-001) issued by
the Gambling Commission to the Company under Part 5 of the Gambling Act 2005 on
11 April 2016.

Restated Loan Agreement:

the restated Loan Agreement varying the terms of the Landlord Loan Agreement to
be made between (1) the Landlord and (2) the Company on the date of this
agreement.

Schedule 9 Agreement:

the agreement under Schedule 9 of the Gambling Act 2005 made between (1)
Council, (2) GGV, (3) the Landlord and (4) the Seller dated 16 August 2012.





--------------------------------------------------------------------------------

 

Exhibit 10.1



Schedule 9 Novation:

the novation of the Schedule 9 Agreement from GGV to the Company.

Shares:

100 ordinary shares of £1.00 each comprising the entire issued share capital of
the Company

Termination Deed:

the deed of termination in agreed form terminating the Landlord SPA to be made
between (1)  the Seller, (2) GGV and (3) the Landlord on the date of this
agreement.

Varied Agreement for Lease:

the varied agreement for lease relating to the Property in agreed form amending
and superseding the Agreement for Lease, to be made between (1) Deeley Freed
(Penhalt) Limited, (2) the Landlord, (3) the Company, (4) GGV and (5) the Seller
on the date of this agreement.

Warranties:

the warranties given pursuant to clause 4, and references to a particular
Warranty are to a warranty statement set out in Schedule 2.

﻿

1.2.



Clause, Schedule and paragraph headings shall not affect the interpretation of
this agreement. References to clauses and Schedules are to the clauses of and
Schedules to this agreement and references to paragraphs are to paragraphs of
the relevant Schedule. The Schedules form part of this agreement and shall have
effect as if set out in full in the body of this agreement. Any reference to
this agreement includes the Schedules.

1.3.



A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality) and that person’s legal and personal
representatives, successors and permitted assigns. A reference to a company
shall include any company, corporation or other body corporate, wherever and
however incorporated or established.

1.4.



Unless the context otherwise requires, words in the singular shall include the
plural and in the plural shall include the singular. 

1.5.



A reference to a statute or statutory provision is a reference to it as amended,
extended or re-enacted from time to time. A reference to a statute or statutory
provision shall include all subordinate legislation made from time to time under
that statute or statutory provision.

1.6.



Any obligation on a party not to do something includes an obligation not to
allow that thing to be done.

1.7.



References to a document in agreed form are to that document in the form agreed
by the parties and initialled by or on their behalf for identification.

1.8.



A reference to this agreement or to any other agreement or document referred to
in this agreement is a reference to this agreement or such other agreement or
document as varied or novated in accordance with its terms from time to time.





--------------------------------------------------------------------------------

 

Exhibit 10.1



1.9.



Any words following the terms including, include, in particular, for example or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words, description, definition, phrase or term preceding those
terms. Where the context permits, other and otherwise are illustrative and shall
not limit the sense of the words preceding them.

2.



SALE AND PURCHASE

﻿

2.1.



On the terms of this agreement, Century shall buy and the Seller shall sell,
with effect from Completion, the Shares with full title guarantee, free from all
Encumbrances, together with all rights that attach to the Shares on and after
the Completion Date, including the right to receive all dividends and
distributions declared or paid on or after the date of this agreement.

2.2.



The Purchase Price is the sum of £600,000, which shall be paid by Century to the
Seller in cash as follows:

2.2.1.



£100,000 payable upon Completion;

2.2.2.



£200,000 conditional upon, and payable simultaneously upon the last to occur of,
(i) receipt of Change of Control Consent; (ii) completion of Licence Transfer;
and (iii) Schedule 9 Novation; and

2.2.3.



£300,000 which shall be conditional upon, and payable simultaneously upon the
last to occur of, (i) satisfaction of the conditions set out in clause 2.2.2 and
(ii) Opening.

2.3.



For the avoidance of doubt, if the conditions in either or both of clause 2.2.2
and clause 2.2.3 are not met, then the consideration stated to be payable in any
such clause whose conditions have not been met shall not become due or payable
to the Seller.

2.4.



Provided that the Seller shall have no legal right of action or redress in the
event that the Buyer fails to comply with the provisions of this clause 2.4, the
Buyer hereby agrees to use its reasonable endeavours to notify the Seller by
email of the anticipated date of Opening not less than 5 Business Days in
advance.

2.5.



All payments to be made to the Seller under this agreement shall be made in
sterling by electronic transfer of immediately available funds to the following
bank account of the Seller:

Bank: Coutts & Co.

Account name:Anthony Wollenberg

Sort code:18-00-02

Account no:61085550

Payment in accordance with this clause shall be a good and valid discharge of
Century’s obligations to pay the sum(s) in question.





--------------------------------------------------------------------------------

 

Exhibit 10.1



2.6.



Each party to this agreement warrants to each of the other parties that:

2.6.1.



it has the power and authority to enter into and perform its obligations under
this agreement;

2.6.2.



when executed, its obligations under this agreement will be binding on it; and

2.6.3.



execution and delivery of, and performance by it of its obligations under this
agreement will not result in any breach of applicable law.

2.7.



Subject to payment of the instalments of the Purchase Price due to the Seller
under clauses 2.2.1 and 2.2.2, GGV and the Seller hereby acknowledge and confirm
that GGV shall receive no (or only nominal) payment in consideration for the
Licence Transfer and the Schedule 9 Novation.  In consideration of this
acknowledgement and confirmation, Century hereby agrees to indemnify and keep
indemnified the Seller against any payments which the Seller may be required to
make to the Council pursuant to the guarantee given by him under the Schedule 9
Agreement, provided that no such payment shall be made by the Seller without the
prior written consent (such consent not to be unreasonably withheld or delayed)
of Century.

2.8.



Each of the parties hereby undertakes to use its reasonable endeavours to
procure the Change of Control Consent, the Licence Transfer and the Schedule 9
Novation as soon as reasonably practicable following Completion, including
providing such information as the Gambling Commission and/or the Council may
reasonably request from time to time in relation thereto.  It is agreed that
Century shall have sole conduct of the applications for the Change of Control
Consent, Schedule 9 Novation and Licence Transfer and each of GGV and the Seller
hereby undertakes to provide, at Century’s cost, on a full and timely basis, all
such assistance and information to Century as Century may reasonably require to
obtain the Change of Control Consent, the Licence Transfer and Schedule 9
Novation.

2.9.



In the event that Change of Control Consent is not obtained and Century
subsequently sells the Shares to an unrelated third party (the “Purchaser”),
Century undertakes to the Seller that it shall pay to the Seller (or procure
that the Purchaser shall pay to the Seller) the sums otherwise due to him under
clauses 2.2.2 and 2.2.3 of this agreement contemporaneously with satisfaction of
the relevant conditions (in which case the reference to Change of Control
Consent in clause 2.2.2 shall be a reference to consent to the change of control
arising in respect of the Purchaser’s acquisition of the Shares).

2.10.



In consideration of the Seller entering into this agreement with the Buyer, the
Company irrevocably and unconditionally (i) guarantees to the Seller the due and
punctual performance by the Buyer of its obligations under clause 2.2.3 only and
(ii) agrees that it shall, immediately upon demand by the Seller,
unconditionally perform the obligations of the Buyer under that clause as if it
were the Buyer and indemnify the Seller accordingly.



--------------------------------------------------------------------------------

 

Exhibit 10.1



2.10.1.



The Company further agrees that that the guarantee in clause 2.9 is a continuing
guarantee and shall not be affected by any act, omission, matter or thing which
would reduce, release or prejudice any of the obligations including any time,
waiver or consent granted, any incapacity or lack of power or authority or
dissolution or change in the members or status of the Buyer or any other person;
any amendment, novation, supplement, extension, restatement or replacement of
this agreement or any ancillary document; any enforceability, illegality or
invalidity of any obligation of any person under this agreement; or insolvency
or similar proceedings.

3.



COMPLETION

3.1.



Completion of the sale and purchase of the Shares shall take place at the
offices of Century’s Solicitors on the Completion Date when the events set out
in clause 3.2 below shall take place.

3.2.



The following events shall occur on the Completion Date:

3.2.1.



Century shall,  subject to the Seller complying with his obligations in clause
3.2.2:

3.2.1.1.



pay to the Seller the sum of £100,000 in accordance with clause 2.2.1.;

3.2.1.2.



deliver to the Seller a countersigned original of the Disclosure Letter; and

3.2.1.3.



procure that an original of each of the Varied Agreement for Lease, the Escrow
Agreement, the Andrew Herd Release and the Restated Loan Agreement is delivered
to the Company duly executed by the parties to it (other than the Company) .

3.2.2.



The Seller shall deliver or cause to be delivered to Century:

3.2.2.1.



a stock transfer form relating to the transfer of the Shares, duly signed by the
Seller, to Century (or its nominee);

﻿

3.2.2.2.



the share certificates for the Shares in the name of the Seller (or an
indemnity, in agreed form, for any lost certificate);

﻿

3.2.2.3.



the Disclosure Letter;

﻿

3.2.2.4.



an irrevocable power of attorney in agreed form given by the Seller in favour of
Century (or its nominee) to enable the attorney to exercise all voting and other
rights attaching to the Shares in the period between Completion and registration
of Century as the legal owner of the Shares in the Company’s register of
members;

﻿

3.2.2.5.



the registers, minute books and other records required to be kept by the Company
under the Companies Act 2006, in each case properly written up as at the
Completion Date, and the certificate of incorporation for the Company;





--------------------------------------------------------------------------------

 

Exhibit 10.1



3.2.2.6.



the written resignation, in agreed form, of the Seller from his office as sole
Director of the Company;

3.2.2.7.



all deeds and other original documents relating to the Property and the Liquor
License;

﻿

3.2.2.8.



signed resolutions of the sole Director of the Company approving the following
matters:-

(a)



registration of the transfer of the Shares (subject only to stamping);

(b)



appointment of Mr Nikolaus Strohriegel as a Director of the Company;

(c)



acceptance of the resignation of the Seller with effect from Completion;

(d)



changing the registered office of the Company to the offices of Century’s
Solicitors;

(e)



the entry into by the Company of the Varied Agreement for Lease, the Escrow
Agreement and the Restated Loan Agreement;

3.2.2.9.



originals of the following documents duly executed by the Company:

(a)



the Varied Agreement for Lease;

(b)



the Termination Deed;

(c)



the Restated Loan Agreement;

(d)



the Andrew Herd Release.

4.



WARRANTIES

4.1.



The Seller acknowledges that Century is entering into this agreement and
purchasing the Shares on the basis of and in reliance upon the Warranties.

4.2.



The Seller warrants to Century that each and every warranty set out in Schedule
2 is, at the date of this agreement, true, accurate and not misleading in any
material respect, subject only to any matters Disclosed.

4.3.



Each Warranty is a separate and independent warranty, and, save as otherwise
expressly provided, no Warranty shall be limited by reference to any other
Warranty or by the other terms of this agreement.

4.4.



Century’s rights and remedies in respect of any breach of any of the Warranties
shall not be affected by:

4.4.1.



Completion;

4.4.2.



any investigation made by or on behalf of Century into the affairs of the
Company; or





--------------------------------------------------------------------------------

 

Exhibit 10.1



4.4.3.



any other event or matter whatsoever which otherwise might have affected such
rights and remedies except a specific and duly authorised written waiver or
release.

4.5.



Without prejudice to the warranties given to the Seller by the Buyer in clause
4.6, no information relating to the Company of which Century and/or its agents
and/or advisers has knowledge (actual, constructive or imputed) other than by
reason of it being Disclosed in accordance with clause 4.2 shall prejudice any
Claim that Century shall be entitled to bring or shall operate to reduce any
amount recoverable by Century under this agreement.

4.6.



The Buyer warrants to the Seller (i) that neither it nor its advisers, employees
or agents has authorised any expenditure being incurred by or on behalf of the
Company other than by way of a written request and (ii) it is not aware at the
date of this agreement of any circumstances which entitle it to bring a Claim.

5.



LIMITATIONS

5.1.



The limitations set out in this Clause 5 shall not apply to any Claim which is:

5.1.1.



the consequence of fraud, dishonesty, wilful concealment, wilful
misrepresentation or gross negligence by or on behalf of the Seller; or

5.1.2.



a result of a breach of the Warranties in Paragraphs 1 or 2 of Schedule 2.

5.2.



The Seller shall not be liable for a Claim unless Century has, within the
12-month period beginning on the date of this agreement, given written notice of
that Claim specifying (in reasonable detail) the nature of the Claim and the
amount claimed. However, failure to give reasonable details of any Claims shall
not prevent Century from proceeding with any Claim that is otherwise made
properly under this agreement.

5.3.



The maximum liability of the Seller for all and any Claims when taken together
shall be limited to an amount equal to the aggregate amount of Purchase Price
actually received from time to time by the Seller.

5.4.



Century may not recover from the Seller under the Warranties more than once in
respect of the same damages suffered.

5.5.



The time limit in Clause 5.2 shall not limit any Claim in respect of liabilities
that are contingent or unascertained where written notice of the Claim (giving
as far as practical the amount and details of the Claim) is given to the Seller
before the expiry of the relevant period specified in Clause 5.2.

5.6.



The Seller shall not be liable for a Claim:

5.6.1.



to the extent that the matter or circumstance giving rise to such Claim was
Disclosed;





--------------------------------------------------------------------------------

 

Exhibit 10.1



5.6.2.



to the extent that the claim or liability arises or increases as a result of any
action taken by or on behalf of the Buyer (provided that, if such action was
taken prior to the date of this agreement and relates to the incurring of
expenditure by the Company, it must have been taken at the written request of
the Buyer) either prior to or following the date of this agreement; or

5.6.3.



if the alleged breach which is the subject of the Claim is capable of remedy and
is remedied to the satisfaction of Century within 20 Business Days of the date
on which the Claim is notified to the Seller.

5.7.



The Seller shall not be liable for a Claim unless the Seller’s liability in
respect of such Claim (together with any connected Claims) exceeds £5,000. For
the purposes of this clause 5.7, a Claim is connected with another Claim if
those Claims arise from the same event or set of circumstances, or relate to the
same subject matter.

5.8.



If the Seller makes a payment to Century in respect of a Claim and Century
subsequently recovers from a third party a sum related to that Claim, Century
shall promptly repay to the Seller the lower of:

5.8.1.



the amount recovered from such third party (less all reasonable costs, charges
and expenses properly incurred by Century in recovering that sum); and

5.8.2.



the amount paid to Century by the Seller in respect of the relevant Claim.

5.9.



Unless otherwise agreed by the Seller in writing, Century shall have no right of
set-off against the Purchase Price in respect of any claim (actual or alleged)
arising under this agreement or any document ancillary to it or for
misrepresentation relating to the sale of the Shares unless Century has first
obtained from Counsel a written opinion that, on the balance of probabilities,
such claim is likely to succeed.  If such an opinion is obtained, the Seller
shall bear the costs of Counsel for providing the opinion, which costs may also
be set off against the Purchase Price.  If the parties jointly instruct Counsel
to provide a written opinion for the purposes of this clause 5.9 and such
opinion determines that, on the balance of probabilities, the relevant claim is
not likely to succeed, Century shall bear the costs of Counsel for providing the
opinion.

5.10.



Any exercise by Century of its rights under clause 5.9 shall not limit or affect
any other rights or remedies available to it under this agreement or otherwise.

6.



CONFIDENTIALITY AND ANNOUNCEMENTS  

6.1.



Except as provided elsewhere in this agreement, and excluding any information
which is in the public domain (other than through the wrongful disclosure of any
party), or which any party is required to disclose by law or by the rules of any
regulatory body to which the Company is subject, each party agrees to keep
secret and confidential and not to use, disclose or divulge to any third party
(other than a party’s professional advisers) any:





--------------------------------------------------------------------------------

 

Exhibit 10.1



6.1.1.



confidential information relating to the Company (including the Intellectual
Property Rights, customer lists, reports, notes, memoranda and all other
documentary records pertaining to the Company or its business affairs, finances,
suppliers, customers or contractual or other arrangements); or

6.1.2.



information relating to the negotiation, provisions or subject matter of this
agreement (or any document referred to in it); or

6.1.3.



information concerning Century or any member of its group.

6.2.



Except in accordance with Clause 6.3 or with the prior written consent of
Century, neither GGV nor the Seller shall make any public announcement or issue
a press release or respond to any enquiry from the press or other media that
concerns or relates to this agreement or its subject matter or any ancillary
matter.

6.3.



Notwithstanding Clause 6.2, any party may make or permit to be made an
announcement concerning or relating to this agreement (or any document referred
to in it), or its subject matter or any ancillary matter if and to the extent
required by:

6.3.1.



law; or

6.3.2.



any securities exchange on which the relevant party’s securities are listed or
traded; or

6.3.3.



any regulatory or governmental or other authority with relevant powers to which
the relevant party is subject or submits, whether or not the requirement has the
force of law,

provided that, to the extent it is legally permitted to do so, such party gives
Century as much notice of such disclosure as possible and, where notice of
disclosure is not prohibited and is given in accordance with this clause 6.3, it
takes into account the reasonable requests of Century in relation to the content
of such disclosure.

7.



ASSIGNMENT AND OTHER DEALINGS  

7.1.



Subject to Clause 7.3, no party shall assign, transfer, mortgage, charge,
declare a trust of, or deal in any other manner with any or all of its rights
and obligations under this agreement (or any other document referred to in it).

7.2.



Each party confirms it is acting on its own behalf and not for the benefit of
any other person.





--------------------------------------------------------------------------------

 

Exhibit 10.1



7.3.



Century may, subject to determination by the Gambling Commission pursuant to
section 102 of the Gambling Act 2005 that the Operating Licence shall continue
to have effect following such assignment or transfer, assign or transfer any or
all of its rights (but not its obligations) under this agreement (or any
document referred to in this agreement) to another member of its Group for so
long as that company remains a member of Century’s Group, provided that Century
shall agree prior to any such transfer or assignment to guarantee in writing the
payment to the Seller of any sums payable to him pursuant to clause 2.2 of this
agreement in a form to be agreed by the Seller (such agreement not to be
unreasonably withheld or delayed).

8.



THIRD PARTY RIGHTS  

8.1.



A person who is not a party to this agreement shall not have any rights under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
agreement.

9.



AGREEMENT SURVIVES COMPLETION  

This agreement (other than obligations that have already been fully performed)
remains in full force after Completion.

10.



SEVERANCE  

If any provision or part-provision of this agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under this clause
shall not affect the validity and enforceability of the rest of this agreement.

11.



VARIATION AND WAIVER  

11.1.



No variation of this agreement shall be effective unless it is in writing and
signed by the parties.

11.2.



A failure or delay by a party to exercise any right or remedy provided under
this agreement or by law shall not constitute a waiver of that or any other
right or remedy, nor shall it prevent or restrict any further exercise of that
or any other right or remedy. No single or partial exercise of such right or
remedy shall preclude or restrict the further exercise of that or any other
right or remedy.

12.



COSTS  

12.1.



Each party shall pay its own costs in relation to the negotiation, preparation,
execution, performance and implementation of this agreement (and any documents
referred to in it), provided that the Seller shall pay (and shall keep the
Company indemnified against) all legal fees and disbursements (together with
applicable tax thereon) incurred by the Company up to the Completion Date, other
than the fees of Fladgate LLP and the fees of Harris Hagan which have been paid,
or agreed to be payable, from the proceeds of the Landlord Loan Amount, which
shall be payable by the Company.





--------------------------------------------------------------------------------

 

Exhibit 10.1



13.



ENTIRE AGREEMENT  

13.1.



This agreement and the documents referred to in it constitute the entire
agreement between the parties and supersede and extinguish all previous
discussions, correspondence, negotiations, drafts, agreements, promises,
assurances, warranties, representations and understandings between them, whether
written or oral, relating to their subject matter.

13.2.



Each party acknowledges that in entering into this agreement and any documents
referred to in it does not rely on, and shall have no rights or remedies in
respect of, any statement, representation, assurance or warranty (whether made
innocently or negligently) that is not set out in this agreement.

13.3.



Nothing in this Clause 13 shall limit or exclude any liability for fraud.

14.



NOTICES   

14.1.



For the purposes of this clause, but subject to 14.6, notice includes any other
communication.

14.2.



A notice given to a party under or in connection with this agreement:

14.2.1.



shall be in writing and in English (or be accompanied by an accurate translation
into English);

14.2.2.



shall be signed by or behalf of the party giving it;

14.2.3.



shall be sent to the relevant party for the attention of the contact and to the
address specified in Clause 14.3 or such other address, or person as that party
may notify to the other in accordance with the provisions of this Clause 14;

14.2.4.



shall be:

14.2.4.1.



sent by pre-paid first class post, recorded delivery or special delivery; or

14.2.4.2.



sent by airmail or by reputable international overnight courier (if the notice
is to be served by post outside the country from which it is sent; and

14.2.4.3.



unless provided otherwise is deemed received as set out in 14.4.

14.3.



The addresses and fax numbers for service of notice are:

14.3.1.



Century:

address:  Untere Viaduktgasse 2, Vienna, 1030, Austria

for the attention of: Nikolaus Strohriegel

e-mail: nikolaus.strohriegel@cnty.com





--------------------------------------------------------------------------------

 

Exhibit 10.1



14.3.2.



GGV:

address: 11 John Princes Street, London WC1G OJR

e-mail:tony@gamingventures.co

for the attention of: Anthony Wollenberg

14.3.3.



Company:

Address: 11 John Princes Street, London WC1G 0JR

e-mail:

for the attention of: Anthony Wollenberg

14.3.4.



the Seller:

address: c/o GMG Roberts, 11 John Princes Street, London WC1G OJR

e-mail: tony@gamingventures.co

A party may change its details for service of notices as specified in Clause
14.3 by giving notice in writing to the other parties. Any change notified
pursuant to this clause 14.3 shall take effect at 9.00 am on the later of:

14.3.5.



the date (if any) specified in the notice as the effective date for the change;
or

14.3.6.



two Business Days after deemed receipt of the notice of change.

14.4.



Delivery of a notice is deemed to have taken effect (provided that all other
requirements in this clause 14 have been satisfied):

14.4.1.



if delivered by hand, on signature of a delivery receipt or at the time the
notice is left at the address; or

14.4.2.



if sent by pre-paid first-class post, recorded delivery or special delivery to
an address in the UK, at 9.00 am on the second Business Day after posting; or

14.4.3.



if sent by pre-paid airmail to an address outside the country from which it is
sent, at 9.00 am on the fifth Business Day after posting; or





--------------------------------------------------------------------------------

 

Exhibit 10.1



14.4.4.



if sent by reputable international overnight courier to an address outside the
country from which it is sent, on signature of a delivery receipt or at the time
the notice is left at the address; or

14.4.5.



if deemed receipt under the previous paragraphs of this Clause 14.4 would occur
outside business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day
that is not a public holiday in the place of deemed receipt), at 9.00 am on the
day when business next starts in the place of deemed receipt. For the purposes
of this clause 14.4.5, all references to time are to local time in the place of
deemed receipt.

14.5.



To prove service, it is sufficient to prove that:

14.5.1.



if delivered by hand or by reputable international overnight courier, the notice
was delivered to the correct address; or

14.5.2.



if sent by post or by airmail, the envelope containing the notice was properly
addressed, paid for and posted.

14.6.



This clause 14 does not apply to the service of any proceedings or other
documents in any legal action or proceedings.

15.



FURTHER ASSURANCE  

Without prejudice to clause 3, each party shall, and shall use all reasonable
endeavours to procure that any necessary third party shall, at its own expense
promptly execute and deliver such documents and perform such acts as may
reasonably be required for the purpose of giving full effect to this agreement.

16.



COUNTERPARTS  

This agreement may be executed in any number of counterparts, each of which when
executed shall constitute a duplicate original, but all the counterparts shall
together constitute the one agreement. No counterpart shall be effective until
each party has executed at least one counterpart.

17.



NO PARTNERSHIP  

Nothing in this agreement is intended to, or shall be deemed to, establish any
partnership or joint venture between any of the parties, constitute any party
the agent of another party or authorise any party to make or enter into any
commitments for or on behalf of any other party.

18.



LANGUAGE  

This agreement is drafted in the English language. If this agreement is
translated into any other language, the English language version shall prevail.





--------------------------------------------------------------------------------

 

Exhibit 10.1



19.



GOVERNING LAW AND JURISDICTION  

19.1.



This agreement and any dispute or claim arising out of or in connection with its
subject matter or formation (including non-contractual disputes or claims) shall
be governed by and construed in accordance with the law of England and Wales.

19.2.



Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

This agreement has been entered into as a deed and is delivered and takes effect
on the date stated at the beginning of it.





--------------------------------------------------------------------------------

 

Exhibit 10.1



SCHEDULE 1

﻿

BRIEF PARTICULARS OF THE COMPANY

﻿

﻿

﻿

 

 

 

Registered number:

 

 

09672944 

Status:

 

 

Private limited company

 

 

Registered office:

 

 

11 John Princes Street, London, W1G 0JR, United Kingdom 

Directors:

 

 

Anthony Stephen Wollenberg

 

 

Secretary:

 

 

None

 

 

Accounting reference date:

 

 

31 July

 

 

Charges:

 

Bankers:

None

 

 Barclays Bank plc

 

Issued share capital:

 

 

100 ordinary shares of £1.00 each

 

 

Shareholder

Anthony Wollenberg

﻿





--------------------------------------------------------------------------------

 

Exhibit 10.1

SCHEDULE 2

WARRANTIES

1.



The Shares constitute the entire issued share capital of the Company, have been
properly allotted and are fully paid up. Subject only to delivery of the Andrew
Herd Release and the Termination Deed, the Seller is the sole legal and
beneficial owner of the Shares and is entitled to transfer the legal and
beneficial title to the Shares free from all Encumbrances, without the consent
of any other person.

2.



Other than by virtue of this agreement, and as agreed in the Andrew Herd Release
and the Termination Deed, no right has been granted to any person to require the
Company to issue any share capital and no Encumbrance has been created, or
commitment given to create an Encumbrance, in favour of any person affecting the
Shares and/or any unissued shares or debentures or other unissued securities of
the Company, and no person has claimed any rights in connection with any of
those things. 

3.



The Company does not hold or beneficially own, and has not agreed to acquire,
any shares, loan capital or any other securities in any company, and has not at
any time had any subsidiaries or subsidiary undertakings.

4.



As at the date of this agreement, the Company is not trading and, except for the
Agreement for Lease, the Escrow Agreement, the Escrow Letter and the Landlord
Loan Agreement, has not entered into, or agreed to enter into, any contracts,
agreements, commitments or understandings (whether written or oral) with any
person.

5.



The Company has been granted and continues to hold the Casino Licences and is in
compliance with all terms, conditions and requirements applicable to the Casino
Licences and, so far as the Seller is aware, there are no circumstances (other
than the application for Change of Control Consent) which would or might result
in the Casino Licences being revoked, cancelled, invalidated, varied, restricted
or suspended in any way.

6.



Other than under the terms of the Landlord Loan Agreement, there are no
borrowing or other banking facilities available to the Company and the Company
has no debts or other liabilities owed to any person (including, in respect of
tax).

7.



There is no outstanding indebtedness or other liability (actual or contingent)
and no outstanding contract, commitment or arrangement between the Company and
any of (i) the Seller, (ii) GGV or (iii) any person Connected with either of
them.

8.



Neither the Seller, nor GGV, nor any person Connected with either of them, has a
claim of any nature against the Company or has assigned to any person the
benefit of any such claim.

9.



As at the date of this Agreement, the Company is not owed any sums by any
person.

10.



Other than under the Agreement for Lease and the Landlord Loan Agreement, the
Company has no outstanding indebtedness or other liability (actual or
contingent).





--------------------------------------------------------------------------------

 

Exhibit 10.1



11.



Other than pursuant to the Escrow Agreement, the Escrow Letter or as expressly
contemplated by this agreement, there is no Encumbrance over or affecting any
assets of the Company.

12.



Other than the Agreement for Lease or legal and other professional fees the
amounts and recipients of which have been Disclosed, the Company has not
acquired or disposed of any asset or incurred capital expenditure in excess of
£10,000 (in aggregate), or agreed to do so.  All fees incurred by the Company in
respect of services provided by Harris Hagan LLP have been billed and paid and
no further sums are owed to Harris Hagan by the Company at the date of this
agreement.

13.



No dividend or other distribution of profits or assets has been, or has been
agreed to be, declared, paid or made by the Company.

14.



Other than the Seller in his capacity as a director of the Company, the Company
has not, at any time, engaged any employees, workers, agents, consultants or
contractors and no offer of employment or engagement has been made by the
Company to any such person that has not yet been accepted, or which has been
accepted but where the employment or engagement has not yet started.

15.



Other than the Agreement for Lease, the Company does not have, and has not had,
any right of ownership, right of use, option, right of first refusal or
contractual obligation to purchase, or any other legal or equitable right,
estate or interest in, or affecting, any land or buildings.

16.



The Company has no financial obligations under any statutory agreement in
respect of the Property.

17.



All variations to the Agreement for Lease and Landlord SPA have been Disclosed
to Century and all necessary parties have signed such documents and all
variations thereto.  Upon execution of the Termination Deed, the Landlord shall
have no further rights under the Landlord SPA.

18.



Completion of the Lease does not require the consent of the reversioner of the
Headlease.

19.



As far as the Seller is aware, there is no reason why the Headlease might be
terminated prior to completion of the Agreement for Lease.

20.



No tenant variations were made to the Landlord’s Works under the Agreement for
Lease that will affect that amount of the landlord’s capital contribution under
the Agreement for Lease.

21.



The Company advised the landlord under the Agreement for Lease that latent
defects insurance would not be required and therefore £32,500.00 (including VAT)
will be added to the landlord’s contribution under the Agreement for Lease.

22.



The Property plans attached to the Agreement for Lease are correct.

23.



The Company has no registered Intellectual Property Rights (including
applications for such rights) and has no material unregistered Intellectual
Property Rights.





--------------------------------------------------------------------------------

 

Exhibit 10.1



24.



The Company is not engaged in or subject to (i) any civil or criminal litigation
or proceedings, (ii) any administrative, mediation or arbitration proceedings or
any other form of alternative dispute resolution, (iii) any dispute,
investigation, inquiry or enforcement proceedings or (iv) any insolvency
proceedings or voluntary arrangement ("Proceedings") and, so far as the Seller
is aware, there are no Proceedings pending or threatened by or against the
Company, nor are there any circumstances which are reasonably likely to give
rise to any such Proceedings.

25.



The records (including computer records), statutory books, registers, minute
books and books of account of the Company are duly entered up and maintained in
accordance with all legal requirements applicable thereto and contain true, full
and accurate records of all matters required to be dealt with in them.

26.



The Company has at all times conducted its business in accordance with, and has
acted in compliance in all material respects with, all applicable laws and
regulations of any relevant jurisdiction.

27.



So far as the Seller is aware, the terms of the Schedule 9 Agreement have been
complied with by all parties thereto and, so far as the Seller is aware, there
are no circumstances which would or are reasonably likely to result in the terms
of such agreement being breached and, so far as the Seller is aware, there is no
reason why the obligations of the parties under the Schedule 9 Agreement cannot
be complied with.





--------------------------------------------------------------------------------

 

Exhibit 10.1



﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed as a deed by Century Casinos Europe GmbH, acting by its director,
Nikolaus Strohriegel, in the presence of:

 

Witness signature: /s/ Adam Kosmalski

Witness name: Adam Kosmalski

Witness address: 7 Pilgrim Street, London, EC4V 6LB

Witness occupation: Trainee Solicitor

 

 

 

 

 

/s/ Nikolaus Strohriegel

Director

 

 

Executed as a deed by Global Gaming Ventures (Group) Limited, acting by its
director, Anthony Wollenberg, in the presence of:

 

Witness signature: /s/ Davide Fraissinet

Witness name: Davide Fraissinet

Witness address: c/o Palace Hotel

Witness occupation:

 

 

 

 

 

/s/ Anthony Wollenberg

Director

 

Executed as a deed by Saw Close Casino Limited,  acting by its director, Anthony
Wollenberg, in the presence of:

 

Witness signature: /s/ Davide Fraissinet

Witness name: Davide Fraissinet

Witness address: c/o Palace Hotel

Witness occupation:

 

 

 

 

/s/ Anthony Wollenberg

Director

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.1



Executed as a deed by Anthony Wollenberg in the presence of:

 

Witness signature: /s/ Davide Fraissinet

Witness name: Davide Fraissinet

Witness address: c/o Palace Hotel

Witness occupation:

 

 

 

 

/s/ Anthony Wollenberg

Anthony Wollenberg

 

 

﻿

﻿



--------------------------------------------------------------------------------